Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered April 11, 2000, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 25 years to life, unanimously affirmed.
Since defendant made only generalized objections to testimony that store security personnel had been warned to watch him while he was in the store because he had previously been fired from his position as a store employee, defendant failed to preserve his present claim that such testimony constituted inadmissible hearsay, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the evidence was not received for its truth, but to explain why the security personnel focused their attention on defendant, and to complete the narrative of events (see e.g. People v Tosca, 98 NY2d 660 [2002]). Similarly, this evidence did not violate defendant’s right of confrontation.
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review *817these claims, we would reject them. Concur—Friedman, J.P., Marlow, Gonzalez and Catterson, JJ.